Browne, C. J.
The assignments upon which plaintiff in error relies for reversal are: (1) Defects in the indictment; (2) the admission in evidence of the check alleged to *305have been forged and uttered; (3) the insufficiency of the testimony to sustain the verdict.
1. The only attack upon the indictment that we can consider, is the omission of the word “feloniously” from each count therein.
Section 6065, Revised General Statutes, 1920, provides: “It shall not be necessary to allege in an indictment that the offense charged is a felony, or felonious or done feloniously, nor shall any indictment or complaint be quashed or deemed invalid by reason of the omission of the words ‘felony,’ ‘felonious’ or ‘feloniously.’ ” See also Baldwin v. State, 46 Fla. 115, 35 South. Rep. 220; McCaskill v. State, 55 Fla. 117, 45 South. Rep. 843.
2. There is no merit in the contention that the check alleged to have been forged should not have been admitted in evidence on the ground of a variance between it and the one describd in the indictment. The objection to its admissibility was because “the indictment says ‘a certain check in writing on paper;’ and this check is not in writing, the most part of it is in print.”
The indictment charged that the accused “did unlawfully; falsely forge and counterfeit a certain check for money in writing on paper.” The cheek introduced in evidence over the objection of the defendant was partly printed and partly written.
Section 4674, Revised General Statutes of Florida, 1920, in relation to negotiable instruments provides that, “ ‘Written’ includes printed and ‘writing’ includes print.”
The New Standard Dictionary gives as one of the definitions of writing, “A written instrument: words, or characters that stand for words or ideas, traced on some *306substance, as paper, wood, or stone, with, an implement, as a pen, pencil, or brush, or by some other device, as stamping, printing or engraving.” This definition is sustained by the ease of Benson v. McMahon, 127 U. S. 457, 8 Sup. Ct. Rep. 1340, where the subject is fully discussed, and we content ourselves with one citation therefrom: 1 ‘ The great increase in the use of printing for all forms of instruments, such as deeds, bonds, tickets, tokens for the payment of goods, etc., have seemed to demand that where, either by the common law or by statute, such instruments are required to be in writing the term ‘writing’ should be held to include printing as well as script. ’ ’
(3) A careful review and consideration of the evidence satisfies us that it is not sufficient to support the verdict, and for that reason the jurgment is reversed.
Tayloe, Whitfield, Ellis and West, J. J., concur.